PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Katti et al.
Application No. 16/525,968
Filed: 30 Jul 2019
For COMPLIANT MECHANISM FOR SIMULATING ENDOSCOPY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant 37 C.F.R. § 1.55(f), filed on January 18, 2022, requesting the acceptance of a delayed copy of a certified copy of one Indian application and one international application.   

This petition pursuant to 37 C.F.R. § 1.55(f) is GRANTED.

This pending non-provisional application was filed pursuant to 35 U.S.C. § 111(a) on July 30, 2019, claiming the benefit of one Indian application filed on February 1, 2017 and one international application filed on January 31, 2018.  However, a certified copy of each foreign application was not filed with the Office within the later of four months from the actual filing date of this US application (December 2, 2019 since November 30, 2019 fell on a Saturday) or sixteen months from the filing dates of the foreign applications (June 1, 2018 and May 31, 2019, respectively).  

A certified copy of the Indian application was provided with this petition and the USPTO has been able to retrieve the International application.

Since a certified copy of each foreign application was not filed prior to June 1, 2018 and May 31, 2019, respectively, this is an appropriate petition under the provisions of 37 C.F.R. 
§ 1.55(f).

A petition pursuant to 37 C.F.R. § 1.55(f) to accept an untimely submitted certified copy of the foreign application requires:


(2)	the petition fee as set forth in 37 C.F.R. 
	§ 1.17(g).

With this petition, Petitioner has submitted both a showing of good and sufficient cause for the delay and the petition fee.  

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.